Case 1:14-cv-00188-JBW-RML Document 49-1 Filed 02/21/19 Page 1 of 2 PageID #: 260



                               UNITED STATES DISTRICT COURT
                                  EASTERN OF NEW YORK


   JAMES CAMPBELL and KEVIN RUDOLF,

                                  Plaintiffs,            Case No. 14-CV-00188-JBW-RML

          v.                                             ECF CASE

   ISHITA GANGULY                                        STIPULATION AND [PROPOSED]
                                                         SCHEDULING ORDER
                                  Defendant.


         IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs James Campbell and Kevin

  Rudolf (“Plaintiffs”) and defendant Ishita Ganguly (“Defendant”), that the deadlines for fact

  discovery and the briefing schedule for summary judgment in the above-captioned counsel shall

  be as follows:

                               Deadline                                         Due Date
   Last Day for Service of Discovery Requests                                 June 28, 2019
   Close of Fact Discovery                                                    July 31, 2019
   Deadline to File Plaintiffs’ Motion for Summary Judgment and           September 30, 2019
   Opening Brief
   Deadline to File Defendant’s Opposition Brief                            October 30, 2019
   Deadline to File Plaintiff’s Reply Brief                                November 13, 2019




                                                   1
Case 1:14-cv-00188-JBW-RML Document 49-1 Filed 02/21/19 Page 2 of 2 PageID #: 261




   Dated: February 21, 2019                 Dated: February 21, 2019

   LEWIS BRISBOIS BISGAARD & SMITH          FRANKFURT KURNIT KLEIN & SELZ P.C.
   LLP

   By:     /s/ Mark K. Anesh                By:    /s/ Andrew J. Ungberg
           Mark K. Anesh                           Andrew J. Ungberg
   Joshua Reece                             Brian E. Maas
   77 Water Street, Suite 2100              488 Madison Avenue, 10th Floor
   New York, New York                       New York, New York 10022
   Tel: (212) 232-1411                      Tel: 212-980-0120
   Mark.Anesh@lewisbrisbois.com             bmaas@fkks.com
   Joshua.Reece@lewisbrisbois.com           aungberg@fksk.com

   Attorneys for Defendant Ishita Ganguly   Attorneys for Plaintiffs James Campbell and
                                            Kevin Rudolf


   SO ORDERED.                              _____________________________________
                                                       Hon. Robert M. Levy
                                                   United States Magistrate Judge




                                            2
